Except in the situations provided for in the "New York State Labor Relations Act" contained in article 20 of the Labor Law (Cons. Laws, ch. 31), an "employee" in the sense of the statute "means a mechanic, workingman or laborer working for another for hire" (§ 2, subd. 5). Emil N. Johnson, superintendent of the factory of the assignor-corporation, was not such an employee and was not entitled to be paid wages in accordance with section 196 of the statute. Hence, it was error to surcharge the appellant with the amount of Johnson's claim ($1,531).
The orders should be modified in accordance with this opinion and, as so modified, affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY and CONWAY, JJ., concur; SEARS and LEWIS, JJ., taking no part.
Ordered accordingly.